                          Case 1:19-cv-00487-JPC Document 56 Filed 11/25/20 Page 1 of 1


Plaintiffs' request is GRANTED. Plaintiffs should move for a motion for
default judgment and permanent injunction by December 11, 2020.


SO ORDERED.
Date: November 24, 2020
                             ___________________________                  Matthew I. Fleischman
New York, New York           JOHN P. CRONAN                               4530 Wisconsin Avenue NW | 5TH Floor
                             United States District Judge                 Washington, DC 20015
                                                                          T: (202) 480-2965 | F: (866) 766-1678
                                                                          fleischman@oandzlaw.com | www.oandzlaw.com
            November 24, 2020

            VIA ECF

            The Honorable John P. Cronan
                                                                                  11/25/2020
            United States District Court
            500 Pearl Street
            New York, NY 10007

                     Re:      Pearson Education, Inc., et al. v. Labos, et al., Case No. 1:19-cv-487

            Dear Judge Cronan:

                    We represent Plaintiffs Pearson Education, Inc., McGraw Hill LLC, formerly McGraw-
            Hill Global Education Holdings, LLC,1 Cengage Learning, Inc., and Bedford, Freeman & Worth
            Publishing Group, LLC (“Plaintiffs”) in the above-referenced action. On November 3, 2020,
            Plaintiffs informed the Court that they anticipated moving for default judgment and a permanent
            injunction (the “Motion”) against those Defendants who are and remain in default on or before
            November 30, 2020 and requested that the Court waive its requirement for a pre-motion
            conference. (ECF No. 50). On November 4, 2020, the Court granted Plaintiffs’ request. (ECF No.
            51)
                     At this time, Plaintiffs are still in the process of preparing their Motion and do not expect
            that it will be completed by November 30, 2020. Among other things, the request for damages in
            the Motion is supported by evidence collected from third-party discovery, some of which involves
            ongoing analyses. Accordingly, Plaintiffs propose to file their Motion by December 11, 2020.
            Plaintiffs have not previously sought to extend this date and, as there is no Case Management Plan
            in this case, no other dates are impacted. As the Defendants are in default, Plaintiffs have not
            sought to obtain such Defendants’ consent.
                    Should the Court have any concerns about Plaintiffs’ proposal or wish to discuss it,
            Plaintiffs’ counsel are available to do so. We thank the Court for its consideration of this matter.

                                                                           Respectfully submitted,

                                                                           /s/ Matthew I. Fleischman

            1
             On January 1, 2020, McGraw Hill LLC became the successor in interest to McGraw-Hill
            Global Education Holdings, LLC.
